PEE CIIEIAM.
Petitioner appeals from an adverse ruling of the circuit court on a writ of review wherein the petitioner challenged a ruling of the Eugene Civil Service Commission which upheld a denial of permanent status to petitioner as a lieutenant in the Eugene Pire Department. We adopt the part of the trial court’s opinion, as follows:
“* # * [I]t is the opinion of the Court that the hearing afforded the employee was not required by the ordinances of the city, but was rather a matter of grace. This is because the petitioner was operating under a probationary appointment to the rank of lieutenant, and such an appointment may be terminated by the appointing body at any time without a right to appeal under Eule XVIII, section 4 of the Eules of the Civil Service Commission.
' “Inasmuch as the hearing was a matter of grace and not .that required by Eule XXII to be held in the case of demotion of permanent employees, the burden of proof provided by section 9 of Eule XXII did not apply.
“It is therefore the conclusion of the Court that the determination of the Civil Service Commission in this matter should be affirmed * *
Affirmed.